
	
		I
		111th CONGRESS
		2d Session
		H. R. 4965
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Donnelly of
			 Indiana introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  employer portion of payroll taxes in the case of employers who expand payroll
		  in 2010 and 2011 in areas with high unemployment and to make permanent the
		  research and development credit, bonus depreciation, and increased expensing
		  limitations.
	
	
		1.Short titleThis Act may be cited as the
			 Targeted Job Creation and Business
			 Investment Act.
		2.Reduction in
			 employer portion of payroll tax for certain employers increasing
			 payroll
			(a)In
			 generalIn the case of any
			 calendar quarter beginning in 2010 or 2011, the aggregate amount of employer
			 payroll tax deposits of an employer shall be reduced by an amount equal to the
			 applicable percentage of the payroll increase of such employer for such
			 calendar quarter which is attributable to wages paid to a qualified
			 individual.
			(b)Definitions and
			 special rulesFor purposes of this section—
				(1)Employer payroll
			 tax depositsThe term
			 employer payroll tax deposits means deposits an employer is
			 required to make under section 6302 of the Internal Revenue Code of 1986 of
			 taxes imposed on such employer under section 3111 of such Code with respect to
			 individuals in his employ.
				(2)Applicable
			 percentageThe applicable percentage shall be—
					(A)in the case of any
			 calendar quarter beginning in 2010, 15 percent, and
					(B)in the case of any
			 calendar quarter beginning in 2011, 10 percent.
					(3)Payroll
			 increase
					(A)In
			 generalThe term payroll increase means, with
			 respect to an employer for a calendar quarter, the excess (if any) of—
						(i)the
			 aggregate amount of wages (as defined in section 3121(a) of such Code) paid by
			 such employer to all employees for such calendar quarter, over
						(ii)aggregate amount
			 of inflation adjusted wages paid by such employer to all employees for the same
			 calendar quarter in the preceding calendar year.
						(B)WagesThe
			 term wages has the meaning given such term by section 3121(a) of
			 such Code for purposes of section 3111(a).
					(C)Inflation
			 adjusted wagesThe term
			 inflation adjusted wages means an amount equal to—
						(i)wages with respect
			 to an employee, multiplied by
						(ii)the
			 cost-of-living adjustment determined under section 1(f)(3) for the calendar
			 year for which the reduction in deposits under this section is being determined
			 occurs, determined by substituting ‘calendar year 2009’ for ‘calendar year
			 1992’ in subparagraph (B) thereof.
						(4)Qualified
			 individualThe term
			 qualified individual means any individual—
					(A)who begins
			 employment with a qualified employer after February 3, 2010, and before January
			 1, 2012,
					(B)whose principal place of employment with
			 such employer is certified by the employer as being within a county the
			 unemployment rate of which is not less than 8.5 percent (as determined by
			 reference to the most recent unemployment data announced by the Bureau of Labor
			 Statistics of the Department of Labor for the month during which such
			 individual begins employment),
					(C)who is not
			 employed by the qualified employer to replace another employee of such employer
			 unless such other employee separated from employment voluntarily or for cause,
			 and
					(D)who is not an
			 individual described in section 51(i)(1).
					(5)Excess
			 reductions treated as refundable
					(A)In
			 generalThe amount of
			 employer payroll tax deposits of an employer for any quarter shall not be
			 reduced below zero under subsection (a).
					(B)Excess treated
			 as payment of tax
						(i)In
			 generalThe amount by which the reduction for any calendar
			 quarter under subsection (a) would (but for subparagraph (A)) have exceeded the
			 aggregate employer payroll tax deposits of the employer for such quarter shall
			 be treated as a payment of the tax imposed by subtitle A of such Code for the
			 last taxable year ending before such calendar quarter ends.
						(ii)TimingSecretary shall, subject to the provisions
			 of such Code, refund or credit any overpayment attributable to this section as
			 rapidly as possible.
						(iii)No
			 interestNo interest shall be
			 allowed on any overpayment attributable to this section.
						(6)Denial of double
			 benefitThe amount of any
			 deduction allowable to the employer under chapter 1 of such Code for taxes paid
			 under section 3111 of such Code with respect to employment during any calendar
			 quarter shall be reduced by the amount by which the employer payroll tax
			 deposits of such employer are reduced under subsection (a) for such
			 quarter.
				(7)Wages must be
			 for trade or businessA rule similar to the rule of section 51(f)
			 of such Code shall apply.
				(8)Adjustments for
			 certain acquisitions, etcUnder regulations prescribed by the
			 Secretary—
					(A)AcquisitionsIf,
			 after December 31, 2009, an employer acquires the major portion of a trade or
			 business of another person (hereafter in this paragraph referred to as the
			 predecessor) or the major portion of a separate unit of a trade
			 or business of a predecessor, then, for purposes of applying this section for
			 any calendar quarter ending after such acquisition, the amount of wages or
			 compensation deemed paid by the employer during periods before such acquisition
			 shall be increased by so much of such wages or compensation paid by the
			 predecessor with respect to the acquired trade or business as is attributable
			 to the portion of such trade or business acquired by the employer.
					(B)DispositionsIf,
			 after December 31, 2009—
						(i)an employer
			 disposes of the major portion of any trade or business of the employer or the
			 major portion of a separate unit of a trade or business of the employer in a
			 transaction to which paragraph (1) applies, and
						(ii)the employer
			 furnishes the acquiring person such information as is necessary for the
			 application of subparagraph (A),
						then, for purposes of applying
			 this section for any calendar quarter ending after such disposition, the amount
			 of wages or compensation deemed paid by the employer during periods before such
			 disposition shall be reduced by so much of such wages as is attributable to
			 such trade or business or separate unit.(9)Employers not on
			 quarterly systemThe
			 Secretary of the Treasury shall prescribe rules for the application of this
			 section in the case of an eligible employer whose required income tax deposits
			 are not made on a quarterly basis.
				3.Permanent
			 extension of research credit
			(a)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (h).
			(b)Conforming
			 amendmentParagraph (1) of section 45C(b) of such Code is amended
			 by striking subparagraph (D).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			4.Bonus
			 depreciation made permanent
			(a)In
			 generalParagraph (2) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended—
				(1)in subparagraph
			 (A)—
					(A)by adding
			 and at the end of clause (ii),
					(B)by striking
			 , and before January 1, 2010 in clause (iii)(I),
					(C)by striking
			 , and before January 1, 2010, and in clause (iii)(II) and
			 inserting a period, and
					(D)by striking clause
			 (iv),
					(2)in subparagraph
			 (B), by striking clause (ii) and by redesignating clauses (iii) and (iv) as
			 clauses (ii) and (iii), respectively, and
				(3)in subparagraph
			 (E)(i), by striking , and before January 1, 2010.
				(b)Conforming
			 amendments
				(1)Subclause (I) of
			 section 168(k)(2)(B)(i) of such Code is amended by striking (iii), and
			 (iv) and inserting and (iii).
				(2)Clause (i) of
			 section 168(k)(2)(C) of such Code is amended by striking , (iii) and
			 (iv) and inserting and (iii).
				(3)Subparagraph (B)
			 of section 168(l)(5) of such Code is amended to read as follows:
					
						(B)by substituting
				, and before January 1, 2013. for the period at the end of
				clause (i) thereof,
				and
						.
				(4)Subparagraph (D)
			 of section 1400L(b)(2) of such Code is amended by striking clause (i)
			 thereof shall be applied without regard to and before January 1,
			 2010, and.
				(5)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended to read as follows:
					
						(B)by substituting
				, and before January 1, 2008. for the period at the end of
				clause (i) thereof,
				and
						.
				(6)The heading for
			 subsection (k) of section 168 of such Code is amended by striking and
			 before January 1, 2010.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
			5.Permanent
			 increase in limitations on expensing of certain depreciable business
			 assets
			(a)In
			 generalSubsection (b) of section 179 of the Internal Revenue
			 Code of 1986 (relating to limitations) is amended—
				(1)by striking
			 $25,000 and all that follows in paragraph (1) and inserting
			 $250,000.,
				(2)by striking
			 $200,000 and all that follows in paragraph (2) and inserting
			 $800,000,
				(3)by striking
			 after 2007 and before 2011, the $120,000 and $500,000 in
			 paragraph (5)(A) and inserting after 2009, the $250,000 and the
			 $800,000,
				(4)by striking
			 2006 in paragraph (5)(A)(ii) and inserting 2008,
			 and
				(5)by striking
			 paragraph (7).
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
